This is an action brought to confiscate an automobile used for the unlawful transportation of intoxicating liquors, and was seized on the 26th day of August, 1916. On the trial of the cause the automobile was ordered confiscated, to which the defendant duly excepted. Motion for a new trial was overruled, excepted to, and error brought to this court.
The defendant in error, the state of Oklahoma, has filed in this cause a confession of error, admitting that there was no law prior to the approval of chapter 188 of the 1917 Session Laws of the state that authorized the seizure and confiscation of an automobile used for the unlawful transportation of intoxicating liquors.
This cause is reversed and remanded, with instructions that the automobile seized be returned to the possession of the party entitled thereto.
By the Court: It is so ordered.